Citation Nr: 0711169	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim of 
entitlement to an increased rating for bronchiectasis.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2007.  The motion 
was granted the same month.


REMAND

The veteran claims he is entitled to a rating higher than 30 
percent for bronchiectasis.  His disability is currently 
rated under Diagnostic Code 6601, 38 C.F.R. § 4.97 (2006).  
Diagnostic Code 6601 does not rely on the results from 
pulmonary function testing in assessing the respective levels 
of disability from bronchiectasis.  Rather, the criteria 
focuses on incapacitating episodes, defined as one that 
requires bed rest and treatment by a physician.  The criteria 
also addresses whether there are symptoms such as near 
constant cough with purulent sputum associated with anoxia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  

The Board notes that bronchiectasis can also be rated 
according to pulmonary impairment, as for chronic bronchitis.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600.  Unlike the 
rating criteria for bronchiectasis, the criteria used to 
evaluate chronic bronchitis require the specific use of 
pulmonary function tests.  

Ratings under Diagnostic Codes 6600 and 6601 should not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96(a) (2006).

In August 2004, the veteran was provided a VA examination.  
In his report, the VA physician noted diagnoses of 
bronchiectasis, chronic bronchitis, obstructive lung disease, 
hiatal hernia and gastro esophageal reflux.  The physician 
also noted that the veteran suffers from hypertension, 
coronary artery disease and diabetes mellitus.  From the 
report, it appears that the physician reviewed electronic 
medical records and did not have the claims file.  The report 
does not provide information on the specific tests and the 
results required for an evaluation of the veteran's 
disability.  The physician merely noted as follows: "When 
compared to the study on May 20, 2003, the FVC, FEV-1, TLC 
and DLCO are increased at the present study."  The values 
from the pulmonary function test were not included in the 
report but were only referenced by way of comparison with a 
prior report.

In addition, while the report mentions various antibiotics 
prescribed for the veteran, it does not address the veteran's 
prior treatment, including hospitalizations, in a context 
relevant to the pertinent rating criteria.  This claim cannot 
be properly rated without the specific information and the 
necessary evaluation as noted above.

Finally, the veteran's case was certified on appeal in 
February 2005.  The United States Court of Appeals for 
Veterans Claims (Court) issued the decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), after that time.  The RO 
has not yet had an opportunity to provide notice to the 
veteran regarding effective dates as addressed in Dingess.  
Such notice should be provided to the veteran on remand of 
this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following 
development:

1.  The RO should provide notice to the 
veteran regarding effective dates as 
addressed in Dingess.  

2.  Contact the veteran to identify any 
private or VA medical providers from 
August 2004 to present.  After obtaining 
any necessary authorization from the 
veteran, pertinent records should be 
obtained and associated with the claims 
file.  The August 2004 VA examination 
report suggested the presence of VA 
treatment records that were contained in 
the electronic system but not made a part 
of the veteran's record on appeal.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA respiratory examination to 
determine the severity of his service 
connected bronchiectasis.  The claims 
folder, including all records pursuant to 
the above request, must be made available 
to the examiner for review of the 
pertinent evidence before the examination, 
and the examiner must state that the 
claims folder was reviewed.  All indicated 
tests and studies should be conducted; 
pulmonary function tests should include 
results for FVC, FEV-1, and (DLCO(SB).  
Based on a review of the medical history 
and examination of the veteran, the 
examiner is requested to describe the 
nature and severity of any symptoms 
related to the veteran's bronchiectasis, 
to include addressing how many 
incapacitating episodes are experienced by 
the veteran, the use of antibiotics, and 
whether the veteran's symptoms include 
near constant cough with purulent sputum 
associated with anoxia, weight loss, and 
frank hemoptysis.  A complete explanation 
and basis for all medical opinions 
expressed should be noted for the record.  

4.	Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative and provide an 
appropriate opportunity for the veteran to 
respond.


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



